      Case 2:19-cv-00291-WHA-SMD Document 1 Filed 04/24/19 Page 1 of 5
                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE MIDDLE DIS.TRICT OF ALABAMA



                                          VED
bk1      4- BC4Sc 4x1 III-   al9 AA72
                                    )
                                    )4 A
 Fu 1 n e and prison number
 of plaintiffs(s)                   ) d'A /0: j§
                           DEBRA P.
                                             /CET QIN, ACTION NO
 v.                              t4s DIST
                                HT&    D, .FRT1 *
                                                c.                      (JV 2!1 ViNtil
                                                   I be supplied by Clerk of
       Zat-teli on al   t'-OIC,jl;)-(1)A)o'tIC:U'./S. District Court)




 Name of person(s) who violated
 your constitutional rights.
 (List the names of all the
 persons.)


 I.   PREVDOUS LAWSUITS
      A.   Have you begun other lawsuits in state or federal court
           dealing with the same o sim'lar facts involved in this
           action? YES (    ) NO (
      B.   Have you begun other lawsuits in state o federal court
           relating to your imprisonment? YES         NO (   )

      C.    If your answer to A or B is yes, describe each lawsuit
            in the space below. (If there is more than one lawsuit,
            describe the add:itional lawsuits on another piece of
            paper, using the same outline.)

            1.    Parties to thias previous lawsuit: ,t        .‘                 tf
                  Plaintiff(s) (_4041/04\             I      A r-t-1‘14-n

                  Defendant(s)              LLC

            2.    Court (if federal court, name,the district?               „
                  state court, .name the county)itA      idd4
           Case 2:19-cv-00291-WHA-SMD Document 1alPf-
                                                  Filed viJkAv
                                                        04/24/19 Page 2 of 5
                                        _OY---`ao!).11g--'
             3.     Docket number

             4.     Name of judge to whom case was assigned

               in       -               no   pearzA y            )19_54   p    p_tr t.%) ark

             5.     Disposition (for examples WaS the case dismissed?
                    Was it appealed? IS it still pending'7) SJ-01ronobr:
                                                                       .
                                                                       5




             6.     Approximate date of filing lawsuit                    Ap           o KP,
             7.     Approximate date of disposition

      PLACE OF PRESENT CONFINEMENT IkaV                      extirri




      PLACE OF INSTITUTION WHERE INCIDENT OCCURRED 51-01 -6WA (.-811.041(Ina)
                                                                     ;/•j



III. NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
     CONSTITUTIONAL RIGHTS.
                    NAM                        ADDRESS
     1.

      2.

      3.

      4.

      5.

      6.

IV.   THE DATE UPON WHICH SAID VIOLATION OCCURRED




V.    STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR-ALLEGATION
      THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

      GROUND ONE.    PC/0-r   vi Cl Q    6z-n   dkiHavkG bva.J 6              ro-A-,           reY



                                                2
                     Case 2:19-cv-00291-WHA-SMD Document 1 Filed 04/24/19 Page 3 of 5
                 STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best
                 you can the time, place and manner and person involved.)

                   gy.,,,ry )4 we,-                 mt.) s            51,4rVI-Ok \r)S4VIL                  11
                                                                                                            -.1)1            cAves
                   1-c,              _       P.m    Pr          ay/3)=iA)         th a- I-r                    /-1\          e.))i


                                                                                                                    -                Pn)
                                                                                                                                       in
               .4., s 1-1> ritchn                   yr                                                    5.145...6q      QM/1k    caNRA
                   Avo-usnol-
                GROUND TWO' Cot) ood                           Orl -- usu      011 p Ais11-1(vvi_Ak-

                SUPPORTING FACTS •                                                    („),-   (.01 ci     0.-k1 heA)rs
                                                                                    t kin* 41, 049                    Gq—of cwr—    te--11
                   4,c pi, wall)1.- )414,cpLi14r                               wo._ , ,m,orie                             rr. IAA cvAik_
                                                                  k\ovr-                                                      Kaxi do-
               F* ;)-s_ Lcart                       (ei"
                                                     :   0(0 Ajt1 Uh-A.nyvvt)e-ca 1-1)
         ood    hett.ri. j to                           o' 02v    4rrk      IF (30vr
                                                                             1-hit"    01.A ‘66-vr IN                    5 Vlsor is5 of,lost
bs*.-16ou Ig-now               woln)-- I-0- 5trio     (2IN        (A1a11e. t3av         Vt• )-r-eRAAe„—       tA34ic.vAc 14-vs

                GROUND THREE-



                SUPPORTING FACTS               .Nce-     Act-eSS               ptIv.t.4)
                                                                                       - ce,YAA                          c0,11

               X     gh(ve__                           1-1    N\t u—                    te cie4_ otrivi
         ProetrkJ_G(A-616r1 14                       ert~)-- chve-- t." e, A1 I attMol r9 )
                                                                                          0mit)                         C)a-l-ki     or-
                pro-Avel-5 Yt4--)                        WKSVOA, (‘'t                    45_ SN
                                                                                (-10-14,41
                                                                                         /                Wt.-        hkr13/4,,
Pla-A" cuN                     -0" Oirj
                               )             alnot       ooi;►Ag                       c000k to 01--WL,- rkilkl A46, fe,.r—
  eteN           e,13
          (4dr13 ,        Q.             5                   1-a-04-g6re6kr•                      aelL.2-5
                                                                                                          atc4,24-,,
         )e)                  awtok       k.)5e,      pch_y e                 mg- 3 tva-A-14.5 GF-
  Jo Li.N) loolcjic hz-r akAai cot/106.d"             - etc\ OtAGyva r • '11-C loe..)LA
                   r eA,v 4) Irta,N6L40- tbuip, ot)te.-‘44 4-1fr )--ry 0‘50,i()            P f atr‘
         42.11i-115 M y ONICIICLel 5Vela Ckj for O. 51-(kmP "t114 La"-                )-or
  My t%AI./ 01A4 he,14-fy                      041x.e.,

                                                                         3
         Case 2:19-cv-00291-WHA-SMD Document 1 Filed 04/24/19 Page 4 of 5
 VI,.   STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
        MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.

17 t...)0,k_rAlk 40/C> a C1011Dar°9    0400_1 ft      XAALTy                r
,cepr           otADvi9k-i     airvi




      I declare under penalty of perjury that the foregoing is true
 and correct.


        EXECUTED on
                                       (Date)
                                                fa


                                       Signat        of plaintiff(s)




                                          4
           Case 2:19-cv-00291-WHA-SMD Document 1 Filed 04/24/19 Page 5 of 5




                                                                                   P•IsS


       50,,cBckin rakcita-ti                                                   C
                                                                                                 '

                                                                                           mrrwzy ISOWES




1,0‘,tj cox-rtaiofv.‘\
                                                                       02 1P
                                                                       c000so.531 '5  APR 23 2019


9c/          t                                                         MAILED FROM ZIP CODE 36057


               AL )710Logi
                           OMuu b C Mt.                           44(..
                                       ,
                       1111L Ur44-4 4.445
                                     c_kirt)r) a31-0.4)-)5t)t-t_ s
                                            AL  i erynA orLi   (yis
                          M o,trI\lcsitivil
